Citation Nr: 1010317	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional benefits following the death of the 
Veteran.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to December 
1952 and from October 1962 to December 1962, with additional 
periods of active and inactive duty for training.  He died in 
January 2007.  The appellant is the Veteran's adult daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied entitlement to benefits due and unpaid at 
the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

Review of the record reveals that, prior to his death, the 
Veteran filed a claim for entitlement to special monthly 
compensation based on aid and attendance.  In a rating 
decision dated August 2006, the RO granted entitlement to 
special monthly pension based on aid and attendance, 
effective September 2005, the date VA received the Veteran's 
claim for benefits.  The RO also proposed a finding of 
incompetency based upon evidence that the Veteran was 
diagnosed with Alzheimer's dementia.  The RO notified the 
Veteran that his benefits were being withheld until the issue 
of incompetency was resolved.  

In September 2006, the Veteran submitted a statement wherein 
he requested that his daughter, J.C., the appellant in this 
case, be appointed fiduciary to handle his financial affairs.  
The RO subsequently issued a rating decision, dated December 
2006, that established the Veteran as not competent to handle 
disbursement of funds.  The RO informed him that someone 
would be appointed to manage his funds.  Unfortunately, the 
Veteran died on January [redacted], 2007, before VA appointed a 
fiduciary to handle his financial affairs and, thus, before 
aid and attendance benefits were disbursed to the Veteran.  

Under applicable law, periodic monetary benefits (other than 
insurance and servicemen's indemnity) authorized under the 
laws administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at date of death, and due 
and unpaid, shall, upon the death of a veteran, be paid to 
the living person first listed: (1) the veteran's spouse; (2) 
the veteran's children (in equal shares); (3) the veteran's 
dependent parents (in equal shares).  See 38 U.S.C.A. 
§ 5121(a)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000(a)(1) (2009).  In all other cases, only so much of 
the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
and burial.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. 
§ 3.1000(a)(5).  

The appellant has no standing to obtain accrued benefits 
under 38 U.S.C.A. § 5121.  The Board first notes that the 
appellant does not meet the definition of "child" as 
defined in 38 C.F.R. § 3.57 as she is clearly over the age of 
18 and there is no showing or argument that she meets the 
alternate criteria for meeting the "child" definition.  
Thus, the appellant has no legal entitlement to accrued 
benefits under 38 U.S.C.A. § 5121(a)(2).

The alternate provision in 38 U.S.C.A. § 5121(a)(6) also does 
not apply in this case.  The appellant concedes that she did 
not use any of her personal funds to cover the expenses of 
the Veteran's final illness.  See VA Form 9 received November 
2008.  Rather, she asserts that all funds were paid out of 
the Veteran's estate, for which she had the power of 
attorney.

On review of the record, the appellant's assertions that 
funds were paid out of the Veteran's state appear to be valid 
as she held the Veteran's power of attorney and reports being 
executor of the estate.  However, an estate does not come 
within the definition of "person" under 38 U.S.C.A. 
§ 5121(a)(6).  See generally Wilkes v. Principi, 16 Vet. App. 
237 (2002).  Furthermore, as no payment was ever issued, the 
provisions of 38 U.S.C.A. § 5122 (cancellation of check 
mailed to deceased payee) do not apply.

In the October 2008 Statement of the Case (SOC), the RO 
informed the appellant that accrued benefits may be 
reimbursable to the estate.  As indicated above, an estate 
cannot be reimbursed expenses under 38 U.S.C.A. § 5121(a)(6).  
It also does not appear that the provisions of 38 U.S.C.A. 
§§ 1725 or 1728 apply as the issue does not involve emergency 
medical expenses.

The appellant has alleged inadequate notice of the types of 
evidence and/or information deemed necessary to substantiate 
her claim.  In the October 2008 SOC, the RO has informed the 
appellant that expenses for last sickness and burial may be 
reimbursable to the estate.  The Board, after conducting 
extensive research, is unaware of any legal authority 
supporting this proposition.  Overall, the notice under 
38 U.S.C.A. § 5103 provided to the claimant on this matter is 
confusing as does not address the authority and criteria for 
establishing this entitlement, or the types of evidence 
and/or information deemed necessary to substantiate the 
claim.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The 
case, therefore, is remanded to provide the appellant 
adequate notice under 38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claimant notice consistent 
with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 regarding how the Veteran's estate 
may be reimbursed for expenses for last 
sickness and burial as indicated in the 
October 2008 SOC.  Notably, the provisions 
of 38 U.S.C.A. § 5121(a)(6) do not appear 
to apply to the Veteran's estate.  See 
Wilkes v. Principi, 16 Vet. App. 237 
(2002).  The RO should notify the 
appellant of the authority and criteria 
for estate reimbursement and the types of 
evidence and/or information deemed 
necessary to substantiate the claim.  If 
authority other than 38 U.S.C.A. §§ 5121 
or 5122 does not exist, the notice letter 
should so state.

2.  Conduct all appropriate development 
and adjudication with respect to the claim 
of entitlement to benefits due and unpaid 
upon the death of the Veteran, on behalf 
of his estate, if any.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

